Citation Nr: 1736945	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-35 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

2.  Entitlement to an increased evaluation for status post fracture of the right patella with chondromalacia degenerative joint disease (DJD) and scars, currently rated at 40 percent disabling.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to the Veteran's service-connected chondromalacia with DJD, left knee, status-post arthroscopy with scars (left knee condition).

4.  Entitlement to service connection for a back condition, to include as secondary to the Veteran's service-connected disability of residuals, post-traumatic chondral fracture, right patella, with chondromalacia status-post arthroscopy. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due service connected disability. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served on activity duty in the United States Marine Corp from June 1992 to March 1993.

This matter comes before the Board of Veterans' Appeals Board (Board) from November 2009, April 2012, and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran subsequently moved and the jurisdiction of the case transferred to the RO in Waco, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges the Veteran requested a de novo review of his claim, and as part of that review, the Veteran received a hearing before the RO in August 2012.  Further, the Board notes that in December 2012, when the Veteran filed his Substantive Appeal, the Veteran did not indicate that he wanted a Board hearing.  However, the Veteran subsequently submitted requests for a Board hearing in February 2013 and May 2013.  A travel board hearing was scheduled, but then cancelled by the RO in April 2015.  Accordingly, the Veteran submitted additional requests for a Board hearing in April 2015 and July 2017.  The Veteran's representative stated that the Veteran has not withdrawn his hearing request.  Therefore, the Board finds a remand is necessary for the Veteran to have an opportunity to appear before a Veteran's Law Judge.  38 C.F.R. §§ 19.9, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704 (b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







